Citation Nr: 0602120	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-31 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
September 21, 2003, through September 26, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, 
that granted entitlement to payment or reimbursement for 
private medical expenses incurred at Lee Memorial Hospital on 
September 19, 2003, and September 20, 2003, and denied 
expenses incurred from September 21, 2003, through September 
26, 2003.  In February 2005, the veteran and his spouse 
testified at a Board hearing at the St. Petersburg, Florida, 
Regional Office.  

In April 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2005).

In November 2005, the Board requested an independent medical 
expert (IME) opinion in accordance with 38 C.F.R. § 20.901(d) 
(2005).  The opinion has been obtained.  Upon receipt of the 
opinion by the Board, a copy was provided to the veteran 
along with a letter.  


FINDING OF FACT

The veteran has total disability that is permanent in nature 
due to service-connected disabilities, and his private 
medical treatment from September 21, 2003, through September 
26, 2003, was on an emergent basis with no VA facility 
feasibly available.




CONCLUSION OF LAW

The requirements for entitlement to reimbursement for the 
cost of unauthorized private medical expenses incurred from 
September 21, 2003, through September 26, 2003, are met.  
38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. § 17.120 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The pertinent facts of this case show that the veteran is 
service-connected for post-traumatic stress disorder (PTSD) 
and was assigned a 100 percent rating for this disability 
effective in June 1986.  This rating has been determined to 
be permanent in nature.

On September 19, 2003, the veteran was admitted to Lee 
Memorial Health System in Fort Myers, Florida, complaining of 
severe chest pain.  He underwent a period of observation to 
rule out myocardial infarction.  A September 20, 2003, 
progress note shows that the VA medical facility in Bay 
Pines, Florida, had been contacted regarding the veteran.  
This note also shows that the veteran's physician at Lee 
Memorial, Dr. Eduardo GilDeRubio, had been informed that the 
veteran's heart rate had not been out of the 40s all night 
and that Dr. GilDeRubio decided that the veteran was not 
stable for transport at that time.  

On September 22, 2003, cardiac catherization was performed 
demonstrating the presence of multi-vessel coronary artery 
disease with an occluded left anterior descending and high-
grade disease involving the obtuse marginal and right 
coronary arteries.  An intra-aortic balloon was inserted at 
that time due to severe chest pain.  Five-vessel coronary 
artery bypass graft was performed on September 22, 2003.  The 
veteran was discharged from the hospital on September 26, 
2003.

In a June 2004 medical report, Fred Wasserman, M.D., found 
that the veteran had had a presenting emergency (on September 
19, 2003) that had been sufficiently stabilized as of 
September 20, 2003, to allow between-hospital transfer for 
ongoing medical care.  

Also on file is a September 2004 report from the VA Chief, 
Medicine Service, who opined that while a prudent physician 
could decide to hold off on transfer over the weekend 
(September 20 and September 21), the decision to transfer the 
veteran could have been revisited on September 22, 2003.  

In addition, there is an undated report from Eliot B. 
Hoffman, M.D., who performed the veteran's catherization on 
September 22, 2003.  Dr. Hoffman admitted that while there 
was "sometime between the veteran's admission and his 
diagnostic procedure (i.e., the catherization) the 
catherization revealed life threatening disease ...and it was 
medically unacceptable to transfer an individual with [the 
veteran's] disease."  He said that to have transferred the 
veteran to another facility could be well beyond the standard 
of care of anyone in any facility in the community and he did 
not believe VA expected that substandard care be rendered to 
the veterans they serve.

During a February 2005 Board hearing, the veteran testified 
that he told his wife on September 19, 2003, he needed to get 
to a hospital after experiencing severe chest pain and 
swelling in his feet and ankles.  He said his wife 
immediately drove him to Lee Memorial which was about 10 
minutes away and he was admitted to the intensive care unit.  
He said the closest VA hospital was in Bay Pines which was 
about two and a half hours away.  The veteran's spouse 
testified that the veteran was never in the kind of stable 
condition to be moved to Bay Pines or any other VA medical 
facility.  She said that it would have been too dangerous and 
her doctors told her that it would have been life-threatening 
in the veteran's condition because he was so severe and weak.  

In December 2005, the veteran's claims file was reviewed by 
an independent medical expert who opined that aside from the 
question of bed availability at the VAMC in Bay Pines, he 
"could not disagree that the [veteran] was not found to be 
stabilized sufficiently for transfer."  He went on to point 
out that subsequent cardiac findings and the veteran's 
clinical course seemed to support this opinion and that 
transfer of immediate post op care would at least have been 
suboptimal.  He explained that the handwritten progress notes 
from Cardiology on both September 20 and September 21 did 
show that the veteran had some chest discomfort with 
shortness of breath and nervousness and that even though 
these symptoms were described as "mild", the fact that they 
were recurrent and persistent would have made most 
cardiologists uncomfortable with transferring the patient to 
a facility over 100 miles away, unless necessary in order to 
obtain services not readily available at the admitting 
hospital.  

II.  Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed:  (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a), and (2) whether the claimant is entitled to payment 
or reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
his private medical treatment in September 2003 was obtained.  
Thus, the pertinent issue is whether the veteran is eligible 
for reimbursement for medical services that were not 
previously authorized.

Under pertinent law, reimbursement for unauthorized medical 
expenses is available only where: (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service-connected disability, (B) for 
a non- service-connected disability associated with and held 
to be aggravating a service- connected disability, (C) for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment . . . ; and (3) [VA] or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical. 38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2005).

As a starting point, VA has already determined in this case 
that the veteran's initial admission on September 19, 2003, 
as well as his hospitalization on September 20, 2003, 
satisfied the requirements under 38 U.S.C.A. § 1728 for 
reimbursement of medical expenses.  Thus, the pertinent 
question to be determined is whether the criteria have been 
satisfied for the remainder of his hospitalization, from 
September 21, 2003, through September 26, 2003.  

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement under 38 
U.S.C. § 1728 for the private medical expenses incurred from 
September 21, 2003, through September 26, 2003, as all three 
necessary criteria have been satisfied.  

With respect to the initial requirement, the veteran has been 
evaluated as being 100 percent disabled due to service 
connected PTSD effective in May 1996, and this rating had 
been deemed permanent and total.  Therefore, he does have a 
total disability permanent in nature that results from 
service-connected disabilities and therefore meets the first 
requirement for reimbursement under 38 U.S.C. § 1728 or 
38 C.F.R. §17.120(a)(3).

The other two requirements, as stated above, are that a 
medical emergency must have existed such that delay would 
have been hazardous to life or health and that VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them before hand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120(b)(c).

The evidence includes a June 2004 opinion by Fred Wasserman, 
M.D, who said that a presenting emergency on September 19 had 
been sufficiently stabilized as of September 20 to allow 
between-hospital transfer for ongoing care.  

There is also a September 2004 opinion by a VA Chief of 
Medicine Services who opined that while a prudent physician 
could decide to hold off on transferring the veteran over the 
weekend (September 20 and September 21), the decision of 
transferring him could have been revisited on September 22 
(which is the date the catherization was performed).  

In addition, there is an undated opinion from Dr. Hoffman who 
opined that the catherization (performed on September 22) 
revealed life threatening disease and it was medically 
unacceptable to transfer an individual with such a disease.

In view of the conflicting opinions regarding whether and how 
long an emergency situation existed, VA obtained an expert 
medical opinion from Walter Woody, MD FACC, in December 2005.  
Based on his review of the veteran's claims file, Dr. Woody 
could not disagree that the veteran had not been sufficiently 
stable for transfer, certainly not prior to his September 22, 
2003, catherization which he described as "urgent".  In 
this regard, he said that the cardiac catherization results 
that showed severe coronary artery disease with worsening 
angina treated with intra-aortic balloon pump followed by 
coronary artery bypass surgery further supported the earlier 
hesitancy about a distant transfer to a facility that may or 
may not have been able to provide for "urgent" cardiac 
catherization.  He also noted that transfer of immediate post 
op care would at least have been suboptimal as the veteran 
seemed to have been discharged fairly promptly anyway on 
September 26.  

The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case, the Board places greatest weight on 
the IME opinion.  The IME opinion is presented following a 
review of all of the assembled evidence in the claims file 
and has full discussion and rationale for the conclusions 
reached.  Based on the foregoing, the Board finds that the 
weight of evidence supports the second requirement under 
§ 1728; that is, that an emergency condition remained for the 
duration of the veteran's hospital stay from September 21, 
2003, through September 26, 2003.  See 38 C.F.R. §§ 17.52 and 
17.53.

Thus, this appeal falls on whether VA facilities were 
feasibly available during the period in question.  "Feasibly 
available" is not defined in 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  However, the provisions of 38 C.F.R. § 17.53, also 
for application, state that a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52 and 17.53.  

The basis for the denial of this claim was that a VA facility 
was feasibly available.  However, the Board finds otherwise.  
That is, in view of the urgent nature of the veteran's 
cardiac condition and the relative distance to the nearest VA 
hospital from his town of residence, VA facilities were not 
feasibly available.  In this regard, the veteran testified in 
February 2005 that he resided in the same town as Lee 
Memorial and that the hospital was approximately 10 minutes 
from his residence by car.  In contrast, the nearest VA 
hospital is located in Bay Pines, Florida, which is shown to 
be approximately 100 miles from the veteran's residence and, 
as the veteran testified, is about two and a half hours away 
by car.  

Moreover, Dr. Woody pointed out in his December 2005 opinion 
that Lee Memorial progress notes (in September 20 and 
September 21) show that the veteran had shortness of breath, 
heart pains and nervousness, and that although these symptoms 
were described as "mild", the recurrence and persistence of 
these symptoms would have made most cardiologists 
uncomfortable with transferring him to a facility over 100 
miles away, unless it was necessary in order to obtain 
services not readily available at the admitting hospital (and 
that is not the case herein).  As previously discussed, the 
conclusions of the IME are of high probative value and are 
supportive of this aspect of the veteran's appeal.   

In short, the Board concludes that the criteria for 
entitlement to reimbursement for medical expenses incurred 
from September 21, 2003, through September 26, 2003, have 
been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Accordingly, the benefit sought on appeal is granted.

With consideration that the Board's decision herein is a full 
grant of benefits, the Board concludes that any failure to 
comply with the requirements of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not prejudicial to the veteran.


ORDER

Reimbursement for the cost of private hospitalization and 
medical services rendered from September 21, 2003, through 
September 26, 2003, is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


